DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017904446, filed 11/1/2017.

Claim Objections
Claim 41 is free of prior art. Claim 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The symbol “~” in claim 3, is interpreted as “approximately” or “about” which are relative terms which renders the claim indefinite. The symbol “~” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the symbol “~” will not be considered, but the numerical values following the symbol will be considered and examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 14, 16, 22, 25-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0259326 A1 to Carlson (hereinafter “Carlson”).
For claim 1, Carlson discloses a wearable impact protection system (helmet 48, referring to FIG. 5, while referring again to FIG. 1, a helmet 48 for wearing on the head 50 of a wearer may incorporate the pad 10 of FIG. 1, para 0033) including: a) an inner layer of a first shear thickening material that faces a wearer in use (16a fig. 1, para 0019)(56 fig. 5); b) an outer layer of a second shear thickening material (16b fig. 1, para 0019)(52 fig. 5); and, c) an intermediate deformable layer (18, figs. 1, 3-4 and para 0019) (54 fig. 5). 

	For claim 2, Carlson discloses the wearable impact protection system according to claim 1, wherein the inner layer is thicker than the outer layer (fig. 5, para 0034). 
 
	For claim 5, Carlson discloses the wearable impact protection system according to claim 1, wherein at least one of the claimed layers have at least one of the claimed densities (the density of inner layer and/or outer layer is <1400 kg/m3, the outer layers 16a, 16b may include such materials as D30.TM., para 0019). 

	For claim 6, Carlson discloses the wearable impact protection system according to claim 1, wherein at least one of the inner and outer layers are made of at least one of the claimed materials (“D30”, known in the art as polyborodimethylsiloxane, para 0019), and the intermediate layer is made of at least one of the claimed materials (paras 0023 and 0034). 

	For claim 10, Carlson discloses the wearable impact protection system according to claim 1, wherein: at least one of the inner and outer layers include at least one of the claimed sheet construction (sheets 24a and 24b, paras 0021, and 0022), and at least one of the inner, outer, and intermediate layers includes at least one of the claimed construction characteristics (para 0023). 

	For claim 14, Carlson discloses the wearable impact protection system according to claim 1, wherein the intermediate layer is coupled to both the inner and outer layers to allow constrained relative movement of the inner and outer layers (para 0023). 

	Claim 16, Carlson discloses the wearable impact protection system according to claim 1, wherein the impact protection system includes a plurality of cells (elements 20, fig. 2), provided in a tessellated arrangement (see fig. 2), the plurality of cells including at least first and second cell shapes (elements 20 comprise a shape, fig. 2), adjacent cells being shaped to at least partially overlap and adjacent cells having complementarily sloped side walls (see fig. 4 illustrating a pad 10 subject to bending  load in a bending direction 14, and causing adjacent elements 20 to have slight overlap over adjacent cells, opposite cells, and having complementarily sloped side walls due to an application of bending force), and at least some of the cells including: 
a) an inner layer of a first shear thickening material that faces a wearer in use (16a fig. 1, para 0019)(56 fig. 5); 
b) an outer layer of a second shear thickening material((16b fig. 1, para 0019)(52 fig. 5); and, 
c) an intermediate deformable layer (18, figs. 1, 3-4 and para 0019) (54 fig. 5). 

	For Claim 22, Carlson discloses the wearable impact protection system according to claim 16, wherein the plurality of cells are mounted on a substrate layer (sheets 24, fig 1), the substrate layer being made of at least one of the claimed materials (sheets 24a, 24b may be flexible, para 0021, similar to an elasticated fabric) (Also see para 0028 wherein the disclosed layers may be formed of fabric, coated, and/or contoured).  

	Claims 25, Carlson discloses the wearable impact protection system according to claim 22, wherein the substrate layer is coupled to a securing mechanism to secure the impact protection system to a user (sheets 24a and 24b are coupled to the inner layer 16b/56, illustrated in fig. 1, wherein the interior volume formed by inner layer 56 secured the helmet 48 to the head of a user, illustrated in fig. 5). 

	Claims 26, Carlson discloses the wearable impact protection system according to claim 1, wherein the system includes an internal frame that provides rigidity (54 or 56);
the internal frame being at least one of: within the intermediate layer, and between the intermediate layer and at least one of the inner and outer layers  (fig. 5, para 0033); and 
the internal frame being made of at least one of: metal; plastic; and HDPE (paras 0021 and 0033). 

	Claims 29, Carlson discloses the wearable impact protection system according to claim 1, wherein the impact protection system includes a penetration resistant layer that is made of at least one of the claimed materials ( 52, fig. 5 paras 0021 and 0033).

Claims 1, 3, and 4  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0271482 A1 to Garland (hereinafter “Garland”). 
For claim 1, Garland discloses a wearable impact protection system (220) including: a) an inner layer of a first shear thickening material that faces a wearer in use; b) an outer layer of a second shear thickening material; and, c) an intermediate deformable layer (paras 0068-0070). 

	For claim 3, Garland discloses the wearable impact protection system according to claim 1, wherein: a) the inner layer has at least one of the claimed thicknesses; b) the outer layer has at least one of the claimed thicknesses, c) the intermediate layer has at least one of the claimed thicknesses (paras 0035, 0037, 0042-0044, 0059, and 0071). 

For claim 4, Garland discloses the wearable impact protection system according to claim 1, wherein the inner layer has a lower density than the outer layer (para 0069). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 6,065,158 A to Rush (hereinafter “Rush”). 
	Claim 31, Carlson does not specifically disclose the wearable impact protection system according to claim 1, wherein the impact protection system includes a visual indicator indicative of a damage state of the impact protection system. 
	However, attention is directed to Rush teaching an analogous helmet system (Abstract of Rush). Specifically, Rush teaches the helmet is provided with a  thin surface indicator layer 44 applied to an interior surface of the liner 42 (col. 2, line 63 to col. 3, line 12 of Rush). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Carlson would be modified to comprise a visual indicator indicative of a damage state of the impact protection system, as taught by Rush, for purposes of providing the user a means to inspect the helmet after an impact to determine the character of the impact in terms of its magnitude and well as the location of the impact (col. 1, lines 8-16). 	

	Claims 33, 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 2016/0271482 A1 to Garland (hereinafter “Garland”).
	Claims 33, Carlson discloses the wearable impact protection system of claim 1, wherein the impact protection system is a helmet (helmet 48). 
	Carlson dose not specifically disclose the claimed characteristics of the inner and outer layers. 
	However, attention is directed to Garland teaching protective headgear (abstract of Garland). Specifically, Garland teaches that layers forming the protective padding can be in the form of a urethane foam material that is formed using breathable, anti-microbial, open or closed cell technology for the purpose of providing impact protection and comfort (para 0044 of Garland). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein at least one of the inner and outer layers are molded foams shaped to at least partially conform to the head of a wearer, for purposes of providing a breathable, anti-microbial, open or closed cell technology that also provides impact protection and comfort, as taught by Garland. 

For claim 38, the modified Carlson does not specifically disclose wherein the helmet includes an adjustment mechanism to at least partially adjust the size of the helmet by adjusting a degree of overlap between the overlapping edges, the adjustment mechanism including at least one of: a) one or more tensioning members; b) an elasticated tensioning system; c) a rachet tensioning system; and, d) an adjustable internal frame. 
	However, attention is again directed to Garland teaching an analogous protective headgear (abstract of Garland) comprising layers of shear thickening fluid (paras 0068-0070 of Garland). Specifically, Garland also teaches the protective headgear comprises a rachet based system 301 to cause tightening or loosening of the protective headgear via an actuator or knob (para 0049 of Garland). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Carlson would be further modified to comprise an adjustment mechanism, including a rachet tensioning system, as taught by Garland, for purposes of tightening or loosening the helmet onto a wearer, and as a result, adjusting the degree of overlap of the protective element given the expanding or shrinking internal volume and surface area of the helmet. 

	Claim 44, the modified Carlson teaches the wearable impact protection system according to claim 33, wherein the helmet includes an inner and outer skin, the inner, outer and intermediate layers being provided between the inner and outer skin, and wherein at least one of the inner and outer skin are made of at least one of: a) a woven fabric; b) a non-woven fabric; and, c) an elastic fabric (the helmet 48 may also include a liner 56 made of a soft, compliant material to enhance the comfort of the wearer by providing a soft surface in contact with the skin, wicking of moisture away, or other functionality, para 0033). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 2015/0164174 A1 to West (hereinafter “West”). 
	Claim 37, Carlson does not specifically disclose the wearable impact protection system according to claim 33, wherein at least one of the inner and out layers is made of a plurality of triangular sheets with overlapping edges. 
	However, attention is directed to West teaching an analogous protective covering for a helmet (abstract of West). Specifically, West teaches protective elements 22 are adapted to partially overlap with each other (para 0037 of West) and that the protective elements could be, for example, square, rectangular, diamond shaped, triangular, or of mix or irregular shaped that fit together (para 0048 of West). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Carlson would be modified wherein at least one of the inner and out layers is made of a plurality of triangular sheets with overlapping edges, as taught by West. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of US 2015/0223545 A1 to Fraser (hereinafter “Fraser”). 
	Claims 42, Carlson does not specifically disclose the wearable impact protection system according to claim 33, wherein the helmet includes one or more chinstraps to secure the helmet to a wearer, wherein the chinstraps are attached to at least one of: a) the inner layer; b) the outer layer; c) an internal frame; d) an adjustment mechanism; and e) one or more tensioning members. 
	However, attention is directed to Fraser teaching an analogous type of head protection system (abstract of Fraser). Specifically, Fraser teaches the helmet 10 comprises a chin strap 16 that is selectively adjustable to facilitate securing helmet 10 to the wearer (para 0016 of Fraser) and attached to the an outer layer of the shell (see fig. 1 of Fraser). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Carlson would be further modified to comprise a chinstrap attached to the outer layer, as taught by Fraser, to facilitate securing the helmet to the wearer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732